internal_revenue_service number info release date cc psi 1-genin-119980-03 april uilc dear we are answering your request for automatic late s_corporation relief based on the information submitted it appears you wish to establish s_corporation status effective as of date however automatic relief is unavailable under revproc_97_48 because the internal_revenue_service failed to receive a timely tax_return form_1120s for the taxable_year although we are unable to respond to your request as submitted this letter provides information relating to your request announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election you must request a private_letter_ruling from the national_office the information forwarded to our office is insufficient for us to process a private_letter_ruling request the procedures for requesting a private_letter_ruling are set forth in revproc_2003_1 copy enclosed in addition taxpayers must submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however if your corporate gross_income was less than dollar_figure million for the most recent 12-month taxable_year you qualify for the reduced user_fee which is dollar_figure you must include a statement claiming that your gross_income for the last 12-month taxable_year was less than dollar_figure million if you are qualified for the lower fee if you decide to submit a formal request for a private_letter_ruling please follow the sample format provided in appendix b of revproc_2003_1 your request should include all required procedural statements a check for the user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room in addition the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd- roms are free and can be ordered by calling the irs also provides a special website www irs gov smallbiz which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2003_1 copy of submission
